Citation Nr: 1421220	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-30 312	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to an initial rating in excess of 10 percent for headaches.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported that he received chiropractic treatment for his back between 1984 and 1985.  This treatment is not noted elsewhere in the evidence of record and could be pertinent to appellate review of the claim.  On remand, the Veteran must be asked to provide any outstanding private medical records, including those related to chiropractic treatment between 1984 and 1985, or authorize VA to obtain the records.

The evidence of record suggests that the Veteran's claimed low back, left knee, and left ankle disabilities may be related to service.  However, the evidence of record is insufficient to decide the claims.  

The severity of the Veteran's service-connected headaches may have worsened since the July 2009 VA medical examination.  

VA examinations are required under the duty to assist.

Finally, the Veteran submitted an application for entitlement to TDIU in April 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for a higher initial rating regarding the service-connected headaches.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the AOJ will have the opportunity to include the issue in a new notice letter and adjudicate the issue in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA, for chiropractic treatment between 1984 and 1985, as well as any other private treatment related to the Veteran's claims.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the low back, left knee, or left ankle.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If such records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to diagnose any current disabilities of the low back, left knee, and left ankle.  The examiner is to also determine whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosed disability is related to the Veteran's active military service.  The examiner must review the entire claims file, including all electronic files.   

3.  Also schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected headaches.  

The VA examiner is to elicit information regarding the Veteran's education, training, and work history.  The VA examiner is to report how the Veteran's headaches impact his ability to work.

The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the issues on appeal, including the issue of entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

